DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in the commonly owned/invented patents US 11346433 and US 11353099 was reviewed prior to preparation of this Office Action.  The examiner notes that the claims of these patents lack numerous limitations present in the current application claims (e.g., the pivot link, etc.) such that there are no double patenting issues with these patents.

Claim Objections
Regarding claim 1:
“greater than distance” should be replaced with --greater than a distance--.
“spine” should be replaced with --spline--.
“controlling drive mode” should be replaced with --controlling a drive mode--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kii US8870702.
Claim 1. Ki discloses an actuator for mechanically controlling drive mode of a differential in a drive train on an off-road vehicle, the actuator comprising: an electronic motor (85) rotationally driving an output link (96 and/or 91) about an output link axis of rotation, moving the output link through less than 360° of rotation between a first circumferential end point and a second circumferential end point; a pivot link (60 and/or 92) pivotable about a pivot axis, the pivot axis being parallel to the output link axis of rotation of the output link, the pivot link having a middle portion and an end portion which is further from the pivot axis than the middle portion, the pivot link being coupled to the output link at the middle portion of the pivot link; and a slide block (74) mounted to move linearly between a first slide end point and a second slide end point, the slide block being coupled to the end portion of the pivot link, a slide distance between the first slide end point and the second slide end point being greater than [a] distance between the first circumferential end point of the output link and the second circumferential end point of the output link, wherein the slide block is used for moving a [spline] sleeve (73) controlling [a] drive mode of a differential in a drive train on an off-road vehicle.  
Claim 2. The actuator of claim 1, wherein the electronic motor is mounted within a housing (housing of 85), and wherein the pivot link is mounted on an exterior of the housing.  
Claim 3. The actuator of claim 1, wherein the output link is an eccentric knob (in that 93a is offset from rotation center) accessible on an exterior of the housing.  
Claim 4. The actuator of claim 3, wherein the pivot link comprises a pivot plate (plate of 60 and/or plate of 92) having a slot (slot at 92a receiving 93b), the pivot plate slidingly receiving the eccentric knob within the slot (i.e., 93b slides into 92 upon assembly, and rotationally slides therein during operation).  
Claim 5. The actuator of claim 4, wherein the pivot link further comprises a spring (93).  
Claim 6. The actuator of claim 5, wherein the spring is a torsion spring (93) mounted about a hub (91), the hub being coaxial with the pivot axis.  
Claim 9. The actuator of claim 6, wherein the motor is mounted within a housing (housing of 85), and wherein the hub is mounted on an exterior of the housing.  
Claim 10. The actuator of claim 1, wherein the pivot link comprises a spring (93).  
Claim 11. The actuator of claim 10, wherein the spring is a torsion spring (93) mounted about a hub (91), the hub being coaxial with the pivot axis.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658